                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HOGAN TRUCK LEASING, INC.,                     )
                                               )
             Plaintiff,                        )
                                               )
      v.                                       )             No. 4:18CV662 JCH
                                               )
GROUPKLT, INC.,                                )
                                               )
             Defendant.                        )


                                           ORDER

      IT IS HEREBY ORDERED that the parties’ Consent Motion to Extend Deadlines and

Continue Trial Date (ECF No. 24) is GRANTED, and the Case Management Order in this

matter is MODIFIED as follows:

      A.     The parties shall complete all discovery in this case no later than April 1, 2019.

      B.     The reference to alternative dispute resolution shall terminate on April 1, 2019. Not
             later than February 27, 2019, lead counsel shall notify the clerk of the agreed-upon
             date, time and location of the initial ADR Conference.

      C.     Any motions to dismiss, for summary judgment, motions for judgment on the
             pleadings or, if applicable, any motion to exclude testimony pursuant to Daubert
             v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) or Kuhmo Tire Co.
             Ltd v. Carmichael, 526 U.S. 137 (1999), must be filed no later than April 29,
             2019. Any response shall be filed no later than May 29, 2019. Any reply shall be
             filed no later than June 10, 2019. In the event dispositive motions are filed prior
             to the above specified date, the opposing party shall file a response thirty days
             after the filing of the dispositive motion. A reply may be filed ten (10) days after
             the filing of the response. Briefing of such motions shall be governed by E.D.
             Mo. L.R. 4.01.

      D.     This action is set for a JURY trial on Monday, July 1, 2019, at 9 a.m. Parties
             should be prepared to select a jury prior to the trial date if called upon to do
             so by the Court.

             Pursuant to Local Rule 8.04 the court may tax against one or all parties the per
      diem, mileage, and other expenses of providing a jury for the parties, when the case is
      terminated or settled by the parties at a time too late to cancel the jury attendance or to
use the summoned jurors in another trial, unless good cause for the delayed termination
or settlement is shown.

        In this case, unless otherwise ordered by the Court, the attorneys shall, not
less than twenty (20) days prior to the date set for trial:

1.      Stipulation: Meet and jointly prepare and file with the Clerk a JOINT
Stipulation of all uncontested facts, which may be read into evidence subject to any
objections of any party set forth in said stipulation (including a brief summary of the case
which may be used on Voir Dire).

2.     Witnesses:

        (a)    Deliver to opposing counsel, and to the Clerk, a list of all proposed
witnesses, identifying those witnesses who will be called to testify and those who may be
called.

       (b)     Except for good cause shown, no party will be permitted to call any
witnesses not listed in compliance with this Order.

3.     Exhibits:

        (a)     Mark for identification all exhibits to be offered in evidence at the trial
(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or
Pltf Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver
to opposing counsel and to the Clerk a list of such exhibits, identifying those that will be
introduced into evidence and those that may be introduced. The list shall clearly indicate
for each business record whether the proponent seeks to authenticate the business record
by affidavit or declaration pursuant to Fed.R.Evid. 902(11) or 902(12).

        (b)     Submit said exhibits or true copies thereof, and copies of all affidavits or
declarations pursuant to Fed.R.Evid. 902(11)or 902(12), to opposing counsel for
examination. Prior to trial, the parties shall stipulate which exhibits may be introduced
without objection or preliminary identification, and shall file written objections to all
other exhibits.

        (c)    Except for good cause shown, no party will be permitted to offer any
exhibits not identified or not submitted by said party for examination by opposing
counsel in compliance with this Order. Any objections not made in writing at least ten
(10) days prior to trial may be considered waived.

4.     Depositions, Interrogatory Answers, and Request for Admissions:

      (a)     Deliver to opposing counsel and to the Clerk a list of all interrogatory
answers or parts thereof and depositions or parts thereof (identified by page and line
numbers), and answers to requests for admissions proposed to be offered in evidence. At



                                        -2-
       least ten (10) days before trial, opposing counsel shall state in writing any objections to
       such testimony and shall identify any additional portions of such depositions not listed by
       the offering party which opposing counsel proposes to offer.

                (b)    Except for good cause shown, no party will be permitted to offer any
       interrogatory answer, or deposition or part thereof, or answer to a request for admissions
       not listed in compliance with this Order. Any objections not made as above required may
       be considered waived.

       5.      Instructions: Submit to the Court and to opposing counsel their written request
       for instructions and forms of verdicts, reserving the right to submit requests for additional
       or modified instructions at least ten (10) days before trial in light of opposing party’s
       requests for instructions. (Each request must be supported by at least one pertinent
       citation.)

       6.     Trial Brief: Submit to the Court and opposing counsel a trial brief stating the
       legal and factual issues and authorities relied on, and discussing any anticipated
       substantive or procedural problems.

       7.     Motions In Limine: File all motions in limine to exclude evidence, and submit a
       courtesy copy directly to the Court’s chambers, at least ten (10) days before trial.

       Failure to comply with any part of this order may result in the imposition of sanctions.


Dated this 20th Day of February, 2019.



                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




                                               -3-
